                        Case 3:21-cv-00004-DHB-BKE Document 10 Filed 03/22/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  CHARLES RICE,

                                          Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE

                                                                                                     CV 321-004
                                           V.                                    CASE NUMBER:
                  TIM WARD, Commissioner; DIRECTOR SHEPPARD;
                  JERMAINE WHITE, Warden; DEPUTY WARDEN
                  WICKER; DEPUTY WARDEN KEITH; and DEPUTY
                  WARDEN BEASLEY,

                                          Defendants.



                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court. This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that in accordance with the Order of the Court entered this 22nd day of March 2021, the Magistrate

                    Judge's Report and Recommendation is ADOPTED as the Order of the Court. The Plaintiff's

                    motions to proceed in forma pauperis are DENIED, motion for appointment of counsel is DENIED

                    as moot, and this action is DISMISSED without prejudice. This cases stands CLOSED.




                  March 22, 2021                                               John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
